At the outset, I would like to congratulate President Tijjani Muhammad-Bande on his election to lead the General Assembly at this session. He can count on our full support for the duration of his presidency. I am confident that given his extensive experience, he will lead this session very successfully. I would also like to commend his predecessor, Ms. Maria Fernanda Espinosa Garces, for her excellent work as President of the previous session.
The international community is facing myriad challenges. Many parts of the world have been experiencing more frequent and more severe effects of climate change, which has extensively affected the livelihoods of people globally. Heatwaves have swept across Europe and droughts have persisted in many parts of the world, while in others, floods have inundated residential areas and productive land. While developed countries may be more resilient to climate change and better able to adapt to it, developing countries, particularly the least-developed countries — including my own country — remain very vulnerable. In the past two months we experienced unexpected heavy rainfall throughout our country as a result of Tropical Storm Podul that inundated nearly every province, causing enormous damage to infrastructure, agriculture and people’s livelihoods. It has already cost millions of dollars to rehabilitate and restore normalcy in the affected areas.
Conscious of the importance of combating climate change, the Lao Government is now focusing on the implementation of the Paris Agreement on Climate Change. We have already mainstreamed our nationally determined contribution, and we have integrated climate change efforts and natural disaster risk reduction into our national socioeconomic development plan. In addition, our National Assembly has approved a law on disaster management that is expected to be enacted soon. We are currently formulating a national strategy and action plan on disaster preparedness and risk reduction.
At the regional level, the Association of Southeast Asian Nations (ASEAN) has also made a common effort to address the impact of climate change and disaster risk management, among other things. In that connection, we very much appreciate the United Nations support to ASEAN through the implementation of the ASEAN-United Nations Joint Strategic Plan of Action on Disaster Management 2016-2020 and the World Bank Group’s Climate Change Action Plan 2016- 2020. But having this legal framework in place is not enough to combat climate change. While the full and effective implementation of these instruments is key, it will require joint efforts at both the national and international levels to ensure their full and effective implementation. In that regard, as we commit to action at the national level, we call on the developed countries and all our development partners to honour their commitment to contributing $100 billion a year to support the developing countries’ mitigation and adaptation needs.
Peace and security represent another important pillar that the international community must consolidate. We are fully aware that without peace, development cannot take root and human rights cannot be upheld. That was the core objective and firm foundation of the United Nations when it was founded. Since its inception, our Organization has made significant achievements on many fronts, including important contributions to the maintenance and promotion of global peace and security, creating an environment for countries and regions around the world that is conducive to making social and economic development progress and thereby lifting millions of people out of poverty. In that regard, multilateralism and the enhancement of regional and international cooperation remain highly relevant. We therefore believe that the reforms of the United Nations and other international organizations, including the international financial institutions, should be carried out in an inclusive, open, transparent, predictable and democratic manner, with a view to addressing regional and global inequalities and challenges. Otherwise, our journey towards eradicating poverty and narrowing the development gap within and among countries will remain an uphill task.
Against that backdrop, we welcome the operationalization of the repositioning of the United Nations development system so that it can respond effectively to addressing the development needs and priorities of Member States, with particular attention given to meeting the needs of countries in special situations, especially least developed countries (LDCs), landlocked least developed countries (LLDCs) and small island developing States, in order to help them deal with acute vulnerability and external shocks.
The Lao People’s Democratic Republic also continues to support the efforts of the international community to achieve the objectives of disarmament and non-proliferation, and we have therefore ratified the Treaty on the Prohibition of Nuclear Weapons. We also welcomed the commemoration of the International Day for the Total Elimination of Nuclear Weapons, which took place here at the United Nations two days ago.
In the past few years, alongside existing challenges such as conflicts, terrorism, poverty, pandemics, climate change, natural disasters and trade friction, we have seen increasing confrontation and tension threaten international peace and security and erode development gains. We therefore call for strong political will and a genuine commitment to strengthening multilateralism by adhering to the Charter of the United Nations and the principles of international law, particularly the principles of the sovereign equality of States, independence, territorial integrity and non-interference in the internal affairs of others. We believe that is the best and only path to responding to and overcoming existing and emerging challenges. Yet despite the countless efforts of the international community to resolve conflicts in various parts of the world, many of them continue. In our region, ASEAN has enjoyed long-lasting peace, security and stability, creating favourable conditions for the national socioeconomic development of all its member States. In ASEAN, we continue to promote regionalism and multilateralism that emphasize the importance of inclusivity and mutual benefits and respect, forming a solid foundation for all of the essential cooperation frameworks within ASEAN.
On the issue of Palestine, the Lao People’s Democratic Republic reiterates its hope that the protracted Israeli-Palestinian conflict can be resolved by peaceful means and in accordance with the relevant Security Council resolutions. The application of unilateral measures with extraterritorial implications is not only contrary to the principles of the Charter of the United Nations and international law, it also hampers the national development of other countries. In that regard, my delegation once again calls for lifting the embargo on the Republic of Cuba so that sovereign country and its people can enjoy the freedom to participate in economic and trade relations with other countries in accordance with international law.
The Lao Government attaches great importance to the implementation of the 2030 Agenda for Sustainable Development and is highly committed to it, with the goal of developing our economy and narrowing our country’s development gap. Despite the various policy measures that we have undertaken, progress remains slow as a result of capacity limitations and funding constraints, and the development gap persists, especially between urban and remote rural areas. In that regard, regional and subregional development plans tailored to people’s actual needs at the provincial and district levels are needed in order to deliver basic social services to the local population, especially in the areas of education, health care, income opportunities, better market access for agricultural produce and improving the livelihoods of people in rural areas. In order to finance those national development plans and strategies, we have mobilized the resources required from every source available, undertaking initiatives to promote domestic investment, attract high-quality foreign direct investment, carry out tax reform, diversify the economy and promote public-private partnerships in order to finance our national development agenda.
We firmly believe that in addition to national ownership and leadership, we need to scale up global partnerships in order to accelerate progress towards the effective implementation of development agendas such as the 2030 Agenda for Sustainable Development, the Addis Ababa Action Agenda, the Paris Agreement on Climate Change and programmes of action for groups of countries in special situations, with the ultimate objective of transforming our world into a healthy planet so that all humankind can live in peace and prosperity. On that note, I would like to take this opportunity to commend the successful deliberations of the first United Nations High-level Political Forum on Sustainable Development — and other high-level events held on the margins of this year’s session of the General Assembly — since the adoption of the 2030 Agenda for Sustainable Development. The Forum will provide strong recommendations and input for the realization of our common ambitious Sustainable Development Agenda and its lofty goals. The Lao People’s Democratic Republic stands ready to work closely with all Member States and other stakeholders to achieve a secure and prosperous world so that present and future generations can live in peace, harmony and development.
In conclusion, allow me to take this opportunity to announce that the Lao People’s Democratic Republic has decided to present its candidacy for membership of the Economic and Social Council for the term from 2023 to 2025, the first time ever that the Lao People’s Democratic Republic, which belongs to the vulnerable groups of both the LDCs and LLDCs, will seek membership of that important United Nations organ. The Lao Government would greatly appreciate the valuable support of all Member States for its candidacy.